Field, J.
The custody which Mr. Noble has of the moneys is the custody of the court, and he must obey the orders of the court made in the suits respectively in which the moneys have been deposited, and unless it is authorized by statute he cannot be made a party to independent proceedings, either in this court or in any other, whereby the disposition to be made of the moneys can be affected or controlled. Columbian Book Co. v. De Golyer, 115 Mass. 67. Jones v. Jones, 1 Bland, 443. Wilder v. Bailey, 3 Mass. 289. Drake on Attachment, (6th ed.) § 251.
The grounds on which Commonwealth v. Hide & Leather Ins. Co. 119 Mass. 155, was decided, show, we think, that neither the bill nor the petitions can be maintained. It is said in the opinion in that case, that the eleventh clause of the Gen. Sts. c. 113, § 2, “ does not extend to property which is not in the control of the debtor, nor put by him into the custody of a *216third person, but which is in the hands of officers of the law for distribution under proceedings provided by statute for that purpose.” That clause is now the eleventh clause of the Pub. Sts. c. 151, § 2. The St. of 1884, c. 285, which was passed to extend the jurisdiction in this class of cases, has no language which can be held to apply to property already in the custody of a court competent to deal with and to dispose of it, and it cannot be held that the suit in equity is authorized by the statutes.
In Wilder v. Hailey, 3 Mass. 289, 296, where it was decided that money in the hands of a deputy sheriff collected on an execution not yet returnable could not be attached by trustee process against the judgment creditor, it was said by Parsons, C. J.: “ Before a different decision can prevail, the design of the Legislature must be very clear, that any person claiming to be a creditor, when perhaps there is no color for his claim, but his real object is to assist the judgment debtor, or the officer, to detain the money, may arrest the process of a court of record issued to execute a judgment, by controlling or suspending the powers and duties of the ministers of the law, deriving their authority from precepts which they ought to obey.”
In Commonwealth v. Hide & Leather Ins. Co., ubi supra, the petition was filed in the suit, in which receivers had been appointed, and the attempt was made to reach a dividend in the hands of the receivers which was due to a debtor of the petitioner, and to apply it to the payment of the debt due to the petitioner. The court said: “ The property of the corporation is entrusted to the receivers by the authority of the law, for the purpose of distribution among the creditors of the corporation, not among the creditors of those creditors. To undertake to determine, as incidental.to the administration of the estate of the corporation, the validity and equity of the claims of every creditor of a creditor of the corporation, would unreasonably embarrass and delay the distribution of the estate and the set-. tlement of the accounts of the receivers.”
The proceedings in which the sums of money were deposited which the petitioner in this casé attempts to reach were not proceedings by or for the creditors of Manning. He was compelled to deliver up drafts on which he had a lien, and the *217moneys were paid into court by the plaintiffs in the suits, that the amount of his lien when determined by the court might be paid to him out of these moneys. To permit a creditor of Manning, by filing a petition, to intercept the payment therefrom of the amount due to him when determined by the court, is open to all the objections which so frequently have been stated against permitting an attachment of money which has been collected on execution by an officer, and is held by him for the purpose of delivering it to the judgment creditor. Money has been brought into court by defendants, in actions at law under the common rule from the earliest times, but creditors of the plaintiffs have never been permitted to reach it by becoming parties to or by intervening in the actions. In equity the payment of money into court by the plaintiff is often required as a condition of a decree or order, and the court ultimately determines the rights of the parties to the money so paid in. Persons who hold assignments of the interest of parties in a fund in court, or liens upon it, have been permitted in equity to appear as claimants, but creditors who have acquired neither an assignment of nor a lien on the fund have never in this Commonwealth, so far as we are aware, been permitted to intervene, and to admit them would interfere with the final determination of causes, and would convert suits in which money has been deposited in court into proceedings for the benefit of creditors of one or more of the parties. The petitioner shows neither an assignment of, nor a lien legal or equitable on, the moneys paid into court.
In the opinion of a majority of the court, the bill and the petitions must be dismissed.

So ordered.